Citation Nr: 1725613	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to June 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2016; a statement of the case was issued in July 2016; and a substantive appeal was received in July 2016.   

The United States Court of Appeals for Veterans Claims (the Court) indicated that the VA cannot unduly limit its consideration of claims of service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].  In light of Clemons, and in view of the diagnosis of anxiety disorder, symptoms of PTSD, and symptoms of depression, the Board has expanded the issue to include any acquired psychiatric disability. The issue is as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his April 2017 brief, the Veteran argued that the May 2016 VA examination report was inadequate for several reasons.  The representative stated that the examination "was not DSM compliant not did it consider all of the facts."

The Board notes that the May 2016 VA examiner concluded that the Veteran did not meet the criteria for PTSD "due to few symptoms."  The examiner did not make clear what the Veteran was lacking in terms of symptoms.  Presumably, the Veteran did not meet criteria B and D because the examination report did not include any discussion of these criteria.  It simply stated "No response provided."  The Board can only speculate that this means that the examiner did not note any symptoms meeting these criteria.  However, speculation aside, it is unclear what the examiner intended to convey.  Moreover, outpatient treatment records include reports of nightmares (VBMS, 7/16/15, pgs. 2, 40, 43, 48) which would appear to be applicable to Criterion B.  

The Board agrees that the examination report is inadequate insofar as it fails to denote what symptoms the Veteran is lacking in order to qualify for a diagnosis of PTSD.  The Board notes that the Veteran has a confirmed stressor, and outpatient treatment reports are positive for a PTSD diagnosis.  Under these circumstances, the VA examiner's opinion should be reconciled with the outpatient treatment reports.  Consequently, the Board finds that a new VA examination is warranted.     

Additionally, the Veteran's representative pointed out that the basis for the examiner's negative nexus opinion was, in part, the fact that the Veteran did not seek treatment until several years after service.  The Board notes that a gap between service and the first treatment of a psychiatric disability would not be relevant as to PTSD (in so far as PTSD symptoms can arise long after the experiencing of a stressor).  However, with regard to the diagnosis of anxiety, the representative argued that although the Veteran did not seek treatment, he reported that he used to drink alcohol in excess in the past and was prescribed Librium by a private doctor at some point in the past when he was younger.  The representative has argued that if this alcoholism and prescription for Librium occurred shortly after service (i.e. when the Veteran was young), then this undercuts the examiner's rationale.  The Board finds that it is unclear whether this alcoholism (when he was younger) references behavior that existed prior to service, or whether it refers to behavior that arose shortly after service.  The VA examiner should explore when this excess of alcohol and prescription for Librium occurred.

Finally, the representative argued that the examiner did not take into consideration the Veteran's in-service disciplinary actions, the decline in his marks, and the fact that he went AWOL.  The Board notes that usually these factors are typically used to bolster the premise that the Veteran incurred a stressor during service.  In this case, the Veteran's stressor has been conceded.  However, since the Board is remanding the claim for another examination, the Board finds that these aspects of the Veteran's claim should be acknowledged.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of his psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include the Veteran's verified stressor.  

The examiner should discuss the Veteran's contentions of drinking alcohol to excess and being prescribed Librium when he was younger.  The examiner should inquire when the drinking began and when the medication was first prescribed.   

The examiner should also acknowledge the fact that the Veteran went AWOL during service and that the Veteran contends that he struggled for a time following the in-service stressor.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits  of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

